Citation Nr: 0336145	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  95-05 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, as secondary to exposure to asbestos.  

2.  Entitlement to service connection for diverticulitis, as 
secondary to exposure to asbestos.

3.  Entitlement to service connection for colitis, as 
secondary to exposure to asbestos.

4.  Entitlement to service connection for bleeding from the 
rectum, as secondary to exposure to asbestos.

5.  Entitlement to service connection for prostatitis, as 
secondary to exposure to asbestos.

6.  Entitlement to service connection for emphysema, as 
secondary to exposure to asbestos.

7.  Entitlement to service connection for Barrett's 
esophagus, as secondary to exposure to asbestos.

8.  Entitlement to service connection for an ulcerated 
stomach, as secondary to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On April 15, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated him for a low back condition 
during the period of September 2000 to 
the present.  Obtain records from each 
health care provider the appellant 
identifies.

2.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examinations:  an orthopedic examination 
to determine the nexus between any 
current low back condition and service 
and a general medical examination to 
determine whether there is a nexus 
between diverticulitis, colitis, bleeding 
from the rectum, prostatitis, emphysema, 
Barrett's esophagus, and ulcerated 
stomach and the veteran's claimed 
exposure to asbestos.  Send the claims 
folder to the examiners for review.  In 
addition to describing all pertinent 
symptoms, clinical findings, and 
diagnoses regarding any current low back 
condition, please request that the 
orthopedic examiner provide an opinion as 
to the following questions: a) Is it at 
least as likely as not that any current 
low back condition had its origin in 
service?  b) If not, is it at least as 
likely as not that any current low back 
condition is due to the veteran's 
service-connected residuals of right leg 
fractures?  c) If no current low back 
condition was caused by the right leg 
fractures, is it at least as likely as 
not that any current pre-existing low 
back condition was aggravated by the 
right leg fractures; if so, the examiner 
should indicate, to the extent possible, 
the degree of increased impairment of the 
low back condition that is due to the leg 
fractures.  Request that the general 
medical examiner provide an opinion as to 
whether it is at least as likely as not 
that diverticulitis, colitis, bleeding 
from the rectum, prostatitis, emphysema, 
Barrett's esophagus, or ulcerated stomach 
was caused by the veteran's claimed 
exposure to asbestos during service.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


